 


109 HR 3473 IH: To amend the Occupational Safety and Health Act of 1970 to apply to Federal and State government employers.
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3473 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. English of Pennsylvania introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Occupational Safety and Health Act of 1970 to apply to Federal and State government employers. 
 
 
1.Federal and State government employersSection 3(5) of the Occupational Safety and Health Act of 1970 is amended by striking but does not include and all that follows through State and inserting including the United States government, any government of a State or political subdivision of a State, or any interstate governmental agency.  
 
